Luke, J.
1. The exclusion of certain evidence relating to the number and amount of payments made upon the land of the plaintiff (upon which ■was grown the crop sued for in this trover action) was not error, it being admitted by the defendant that the bond for title and the remaining notes for the purchase of the land had been surrendered by agreement between the parties in 1913, whereas this action related to the crops produced on the land in the year 1914.
Í. No material error is shown in the excerpt from the charge of the court complained of.
*133Decided January 23, 1917.
Trover; from Jasper superior court—Judge Park. May 26, 1916.
E. M. Baynes, for plaintiff in error. Doyle Campbell, contra.
3. Tlie issue of fact as to whether the defendant was farming the land under a bona fide claim of right as purchaser thereof, or whether he was a cropper' under contract as testified by the plaintiff, was settled by the verdict. There was evidence to authorize the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and George, J., concur.'